Citation Nr: 1134556	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  10-13 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating higher than 30 percent for bilateral flat feet.

2.  Entitlement to a rating higher than 10 percent for bilateral plano cavus of the feet with valgus deformity of the toes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel



INTRODUCTION

The Veteran served on active duty from April 1953 to May 1955.

This appeal to the Board of Veterans' Appeals (Board) is from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Board has advanced this appeal on the docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

In April 2011, a VA compensation examination was scheduled since necessary to determine whether the Veteran was entitled to higher ratings for the disabilities at issue in this appeal, and he failed to appear for the examination and has not established good cause for his failure to appear.


CONCLUSION OF LAW

These claims for a rating higher than 30 percent for the bilateral flat feet and for a rating higher than 10 percent for the bilateral plano cavus of the feet with valgus deformity of the toes must be denied as a matter of law.  38 C.F.R. § 3.655 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

Because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is required.  See Mason v. Principi, 16 Vet. App. 129 (2002).

In the July 2009 decision that precipitated this appeal, the RO denied the Veteran's claims for a rating higher than 30 percent for his bilateral flat feet (pes planus) and for a rating higher than 10 percent for the bilateral plano cavus of his feet with valgus deformity of his toes.  His bilateral flat feet disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5276, as acquired flat foot, whereas the bilateral plano cavus of his feet with valgus deformity of his toes is rated under Diagnostic Code 5278, as acquired claw foot (pes cavus).

In April 2011 a VA compensation examination was scheduled for further evaluation of his feet for rating purposes since a previous examination in July 2009 had not revealed evidence of cavus or valgus abnormalities of his feet.  He failed to report for this additional April 2011 VA compensation examination, however.

There is no copy of the notice sent by the VA Medical Center (VAMC) to the Veteran in the file of this scheduled examination.  However, there is a presumption of administrative regularity that government officials have properly discharged their official duties.  The U. S. Court of Appeals for Veterans Claims (Court/CAVC) has held that "[t]he presumption of [administrative] regularity supports the official acts of public officers and, in the absence of clear evidence to the contrary, courts presume that they have properly discharged their official duties."  See Ashley v. Derwinski, 2 Vet. App. 307 (1992).  While Ashley dealt with the regularity of Board procedures, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the Veterans Court also applied this presumption of administrative regularity to procedures at the RO level.  Moreover, because the regular practices of VA do not include maintaining a hard copy of the Veteran's notice letter of his scheduled VA examination, the absence of any such copy from the claims file generally cannot be used as evidence to demonstrate that a notice was not mailed.  See Kyhn v. Shinseki, 23 Vet. App. 335, 339 (2010).

According to 38 C.F.R. § 3.655(a), when entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination, or reexamination, action shall be taken in accordance with paragraph (b) or (c) of this section as appropriate.  And, when, as here, the examination was scheduled in conjunction with a claim for increase in the ratings for disabilities (and do not involve an appeal of the initial ratings assigned following the granting of service connection for these disabilities), the claim shall be denied.  38 C.F.R. § 3.655(b) (italics added for emphasis).  Use of this language in this regulation means the denial is mandatory, so not discretionary.

Since failing to appear for his VA examination in April 2011, the Veteran has not offered any reason or explanation for his absence, nor has his representative, to show the required good cause for failing to report for that examination.  They also have not requested to have the examination rescheduled.

That VA examination was deemed necessary to decide his increased-rating claims at issue in this appeal, so his failure to report for that examination without good cause is reason enough, alone, to summarily deny these claims.  38 C.F.R. § 3.655(b).  



ORDER

The claim for a rating higher than 30 percent for the bilateral flat feet is denied.  

The claim for a rating higher than 10 percent for the bilateral plano cavus of the feet with valgus deformity of the toes also is denied.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


